        Case 1:20-cv-00031-CRK Document 88             Filed 06/14/21     Page 1 of 2




           UNITED STATES COURT OF INTERNATIONAL TRADE
                   Before: The Honorable Claire R. Kelly, Judge
____________________________________________
                                                  )
Novolipetsk Steel Public Joint Stock Company      )
and NOVEX Trading (Swiss) SA,                     )
                                                  )
                   Plaintiffs,                    )
                                                  )
                   v.                             )      Court No. 20-00031
                                                  )
United States,                                    )
                                                  )
                   Defendant,                     )
                                                  )
                   and,                           )
                                                  )
Nucor Corporation and Steel Dynamics Inc.,        )
                                                  )
                   Defendant-Intervenors.         )
                                                  )




                                       NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs Novolipetsk Steel Public Joint Stock Company and

NOVEX Trading (Swiss) SA, hereby appeal to the United States Court of Appeals for the

Federal Circuit (“CAFC”) the final judgment in Ct. No. 20-00031, entered on April 13, 2021

(ECF No. 86), including Slip Op. 21-41 dated April 13, 2021.
        Case 1:20-cv-00031-CRK Document 88     Filed 06/14/21   Page 2 of 2




                                   Respectfully submitted,

                                   /s/ Valerie Ellis

                                   CURTIS, MALLET-PREVOST, COLT
                                   & MOSLE LLP
                                   1717 Pennsylvania Ave.
                                   N.W. Washington, D.C.
                                   20006
                                   Tel. (202) 452-7345


June 14, 2021
